Name: 1999/296/EC: Council Decision of 26 April 1999 amending Decision 93/389/EEC for a monitoring mechanism of Community CO2 and other greenhouse gas emissions
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  European construction;  environmental policy
 Date Published: 1999-05-05

 Avis juridique important|31999D02961999/296/EC: Council Decision of 26 April 1999 amending Decision 93/389/EEC for a monitoring mechanism of Community CO2 and other greenhouse gas emissions Official Journal L 117 , 05/05/1999 P. 0035 - 0038COUNCIL DECISIONof 26 April 1999amending Decision 93/389/EEC for a monitoring mechanism of Community CO2 and other greenhouse gas emissions(1999/296/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130s(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure referred to in Article 189c of the Treaty(3),(1) Whereas all Member States and the Community are Parties to the United Nations Framework Convention on Climate Change (UNFCCC) which, from its entry into force on 21 March 1994, commits all Parties to develop, periodically update, publish and report to the Conference of the Parties national inventories of anthropogenic emissions by sources and removals by sinks of all greenhouse gases not controlled by the Montreal Protocol, using comparable methodologies agreed upon by the Conference of the Parties;(2) Whereas that same Convention commits all Parties to formulate, implement, publish and regularly update national, and where appropriate, regional programmes containing measures to mitigate climate change by addressing anthropogenic emissions by sources and removals by sinks of all greenhouse gases not controlled by the Montreal Protocol;(3) Whereas the First Conference of the Parties to the UNFCCC decided that Annex I Parties to the said Convention should submit to the secretariat national inventory data on emissions by sources and removals by sinks on an annual basis and that the guidelines for national greenhouse gas inventories and technical guidelines for assessing climate change impacts and adaptations adopted by the Intergovernmental Panel on Climate Change should be used in preparing their reports pursuant to the Convention;(4) Whereas it is necessary to amend Decision 93/389/EEC(4) to allow for the updating of the monitoring process, in particular the post-2000 monitoring of greenhouse gas emission limitations and reductions and its application to all anthropogenic greenhouse gas emissions not controlled by the Montreal Protocol, in line with the obligations of the UNFCCC and taking into account the requirements of the Kyoto Protocol to that Convention, adopted by the Third Conference of the Parties to the UNFCCC on 10 December 1997;(5) Whereas it is vital to be able to assess accurately and regularly the extent of progress being made towards the Community's commitments under the UNFCCC and the Kyoto Protocol to that Convention;(6) Whereas the Community considers the monitoring mechanism to be an essential instrument in the assessment of this progress;(7) Whereas the Kyoto Protocol requires Annex I Parties to have made demonstrable progress in achieving their commitments under the Protocol by 2005;(8) Whereas the provisions of the monitoring mechanism established under Decision 93/389/EEC need to apply equally to anthropogenic emissions by sources and removals by sinks of all greenhouse gases not controlled by the Montreal Protocol and the monitoring process should continue to be updated to reflect further decisions in the framework of the Kyoto Protocol;(9) Whereas it is recognised that the 31 July deadline for reporting inventories provided for by Decision 93/389/EEC is difficult to meet for all Member States;(10) Whereas at its meeting of 22 and 23 June 1995 the Council reaffirmed the determination of the Community to meet its commitments under the Convention and confirmed its conclusions of 29 October 1990, 15 and 16 December 1994 and 9 March 1995;(11) Whereas Decision 93/389/EEC should be amended accordingly,HAS ADOPTED THIS DECISION:Article 1Articles 1 to 8 of Decision 93/389/EEC shall be replaced by the following: "Article 1This Decision establishes a mechanism for:- monitoring all anthropogenic greenhouse gas emissions not controlled by the Montreal Protocol in the Member States; and- evaluating progress towards meeting commitments in respect of these emissions.Article 2National programmes1. The Member States shall devise, publish and implement national programmes for limiting and/or reducing their anthropogenic emissions by sources and enhancing removals by sinks of all greenhouse gases not controlled by the Montreal Protocol in order to contribute to:- the stabilisation of CO2 emissions by 2000 at 1990 levels in the Community as a whole, assuming that other leading countries undertake commitments along similar lines, and on the understanding that Member States which start from relatively low levels of energy consumption and therefore low emissions measured on a per capita or other appropriate basis are entitled to have CO2 targets and/or strategies corresponding to their economic and social development, while improving the energy efficiency of their economic activities, as agreed at the Council meetings of 29 October 1990, 13 December 1991 and 15 and 16 December 1994,- the fulfilment of the Community's commitments relating to the limitation and/or reduction of all greenhouse gas emissions not controlled by the Montreal Protocol under the UN Framework Convention on Climate Change and under the Kyoto Protocol,- transparent and accurate monitoring of the actual and projected progress of Member States, including the contribution made by Community measures, in meeting any agreed national contributions to the Community's commitments under the UN Framework Convention on Climate Change and the Kyoto Protocol.These programmes shall be periodically updated.2. Each Member State shall include in its national programme:(a) estimates of the effect of policies and measures on emissions and removals and incorporation of these in projections for CO2 and other greenhouse gases not controlled by the Montreal Protocol between the base year and 2000, in line with the reporting requirements under the UN Framework Convention on Climate Change;(b) as a minimum for the six greenhouse gases listed in Annex A to the Kyoto Protocol (carbon dioxide (CO2), methane (CH4), nitrous oxide (N2O), hydrofluorocarbons (HFCs), perfluorocarbons (PFCs) and sulphur hexafluoride (SF6)),- its 1990 base year anthropogenic emissions of carbon dioxide, methane and nitrous oxide in accordance with Article 3(1),- its 1990 and/or 1995 base year anthropogenic emissions of hydrofluorocarbons, perfluorocarbons and sulphur hexafluoride determined in accordance with Article 3(1),- inventories of its anthropogenic emissions by sources and removal by sinks, determined in accordance with Article 3(1),- details of national policies and measures implemented or committed to since the base year which contribute significantly to its efforts to reduce emissions and enhance sinks of greenhouse gases, organised by gas and by sector and including the objective of the measure, the type of policy instrument used by measure, the status of implementation of the policy or measure as well as, where possible, intermediate indicators of progress for policies and measures,- measures being taken or envisaged for the implementation of relevant Community legislation and policies,- estimates of the effect of policies and measures on emissions and removals and incorporation of these in projections:(i) for the greenhouse gases listed in Annex A to the Kyoto Protocol between the base year and the period 2008 to 2012; and(ii) to the extent possible, for the greenhouse gases listed in Annex A to the Kyoto Protocol between the base year and 2005,in accordance with the procedure set out in Article 8, on the basis of standard procedural guidelines, including information for a quantitative understanding of the key assumptions used to develop the said projections and the methodology used for the provision of the estimates,- an assessment of the economic impact of the above measures, to the extent possible;(c) information on the following gases: carbon monoxide (CO), nitrogen oxides (NOx), non methane volatile organic compounds (NMVOCs) and sulphur oxides, in line with the reporting requirements under the UNFCCC, including:- data on emissions,- a description of policies and measures being taken or envisaged for the limitation and/or reduction of the emissions of these gases,- as far as possible, estimates for emissions projections at regular intervals in the future and as being agreed upon in accordance with the procedure set out in Article 8, on the basis of standard procedural guidelines, including information for a quantitative understanding of the key assumptions and the methodology used for the provision of the estimates.Article 3Inventories and data reporting1. Member States shall determine their anthropogenic emissions by sources and removals by sinks of all greenhouse gases not controlled by the Montreal Protocol, as specified in Article 2(2), in accordance with the methodologies accepted by the IPCC and agreed upon by the Conference of the Parties. They shall be revised, in accordance with the procedure under Article 8, as appropriate, to take fully into account any relevant future decisions by the Conference of the Parties.2. Member States shall each year, not later than 31 December, report to the Commission their anthropogenic CO2 emissions and CO2 removal by sinks for the previous calendar year.Member States shall also report national inventory data on emissions by sources and removals by sinks of the other greenhouse gases referred to in Article 2(2) on an annual basis. They shall report to the Commission by 31 December their final data for the previous year but one, and provisional data for the previous year.Member States shall also report by 31 December on the most recent projected emissions by sources and removals by sinks of the greenhouse gases listed in Annex A to the Kyoto Protocol for the period 2008 to 2012 and, as far as possible, for 2005.The Commission shall take further steps to promote the comparability and transparency of national inventories and reporting.3. The Commission shall, in cooperation with the Member States, establish, on the basis of the information provided by them, inventories of anthropogenic greenhouse gas emissions and removal by sinks in the Community. The Commission shall circulate to all Member States by 1 March these inventories based on data received in accordance with paragraph 2.Article 4Procedures and methods for evaluationIn accordance with the procedure referred to in Article 8, the Commission shall establish procedures and methods for the evaluation of national programmes as referred to in Article 6 and the frequency of updating by the Member States.Article 5Evaluation of national programmes and of the state of emissions in the Community1. Member States shall forward to the Commission their existing national programmes not already forwarded, or updates of programmes already forwarded, within three months of receiving notification of this Decision.Future national programmes and their updates shall be forwarded to the Commission within three months of their adoption.2. The Commission shall forward to the other Member States the national programmes received within one month of their reception.3. The Commission shall evaluate the national programmes, in order to assess whether progress in the Community as a whole is sufficient to ensure fulfilment of the commitments referred to in Article 2(1).4. The Commission shall report to the European Parliament and the Council the results of its evaluation within six months of the reception of the national programmes.The European Environment Agency will assist in compiling this report as appropriate, in accordance with its annual work programme.Article 6Evaluation of progressThe Commission shall assess annually in consultation with Member States whether the actual and projected progress of Member States, including the contribution made by Community measures, towards fulfilling the Community's commitments under the UNFCCC and the Kyoto Protocol is sufficient to ensure that the Community and its Member States are on course to fulfil their commitments and shall report to the European Parliament and the Council, on the basis of information received under Articles 2, 3 and 5. The Commission's report shall be made available to the European Parliament and the Council even in the case of incomplete data being received from Member States, and the Commission may include in this case the best available data in the report, in consultation with the Member State concerned.Article 7Other greenhouse gases(deleted)Article 8Committee1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission."Article 2This Decision shall enter into force on 1 May 1999.Article 3This Decision is addressed to the Member States.Done at Luxembourg, 26 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ C 120, 18.4.1998, p. 22.(2) OJ L 89, 19.3.1997, p. 7.(3) Opinion of the European Parliament of 18 September 1997 (OJ C 304, 6.10.1997, p. 109), Council Common Position of 16 June 1998 (OJ C 333, 30.10.1998, p. 38) and Decision of the European Parliament of 9 February 1999 (not yet published in the Official Journal).(4) OJ L 167, 9.7.1993, p. 31.